 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    JOE J.W. ROBERTS, JR.,

10                                   Plaintiff,             Case No. C19-014-TSZ-MLP

11           v.                                             ORDER GRANTING DEFENDANTS’
                                                            MOTION TO STRIKE AND DENYING
12    VILMA KHOUNPHIXAY, et al.,                            PLAINTIFF’S MOTION TO AMEND

13                                   Defendants.

14

15                                       I.       INTRODUCTION

16          Plaintiff Joe Roberts is a state prisoner who is proceeding with this civil rights action pro

17   se and in forma pauperis. This matter comes before the Court at the present time on Defendants’

18   motion to strike Plaintiff’s amended complaint and on Plaintiff’s motion for leave to amend.

19   (Dkt. ## 34, 42.) Plaintiff has filed a brief opposing Defendants’ motion to strike (dkt. # 39), and

20   Defendants have filed a brief opposing Plaintiff’s motion to amend (dkt. # 43). The Court

21   addresses each of these motions below.

22

23
     ORDER GRANTING DEFENDANTS’
     MOTION TO STRIKE AND DENYING
     PLAINTIFF’S MOTION TO AMEND - 1
 1                                         II.     DISCUSSION

 2          A.      Defendants’ Motion to Strike Amended Complaint

 3          Defendants assert in the instant motion that Plaintiff’s amended complaint, which was

 4   submitted to the Court for filing on June 11, 2019, should be stricken, and they identify two

 5   bases for their motion. (See Dkt. # 34.) First, Defendants argue that Plaintiff’s amended

 6   complaint is procedurally deficient because Plaintiff failed to comply with Rule 15(a)(2) of the

 7   Federal Rules of Civil Procedure and with Local Civil Rule (“LCR”) 15. (Id. at 3.) Second,

 8   Defendants argue that even if the Court finds no procedural errors in Plaintiff’s submission, the

 9   Court should not permit Plaintiff to amend because amendment would be futile. (See id. at 3-6.)

10                  1.      Compliance with Fed. R. Civ. P. 15(a)(2) and LCR 15

11          Pursuant to Fed. R. Civ. P. 15(a)(1), a party is permitted to amend its pleading once as a

12   matter of course within specified time periods. As relevant here, Plaintiff had 21 days from the

13   date Defendants filed their answer to Plaintiff’s original complaint, or until approximately May

14   21, 2019, to freely amend his pleading. See Fed. R. Civ. P. 15(a)(1)(B). Because Plaintiff did not

15   submit his amended complaint to the Court for filing until June 11, 2019, he was required to

16   obtain written consent from Defendants or seek the Court’s permission to amend. See Fed. R.

17   Civ. P. 15(a)(2). The record makes clear that Plaintiff did neither of these things. (See Dkt. # 35

18   (Decl. of Michelle Hansen) at ¶¶ 4, 5.)

19          Plaintiff also failed to comply with LCR 15 which requires that a party seeking to amend

20   a pleading indicate on the amended pleading how it differs from the pleading it amends. Plaintiff

21   states in a preface to his amended complaint that his intention is to add two Defendants to this

22   action, Monroe Correctional Complex (“MCC”) Grievance Coordinator Pete Maxson, and MCC

23
     ORDER GRANTING DEFENDANTS’
     MOTION TO STRIKE AND DENYING
     PLAINTIFF’S MOTION TO AMEND - 2
 1   Associate Superintendent Lisa Anderson and he identifies in a general sense the changes

 2   contained within his amended complaint. (See Dkt. 33 at 1.) However, this general overview is

 3   insufficient to comply with the requirements of LCR 15.

 4          Because the record makes clear that Plaintiff failed to comply with the requirements of

 5   Fed. R. Civ. P. 15(a) and LCR 15 in filing his amended complaint, the pleading is not properly

 6   before the Court.

 7                  2.      Futility of Amendment

 8          The Court deems it appropriate, despite the procedural deficiencies discussed above, to

 9   briefly address Defendants’ substantive argument pertaining to the proposed amended complaint.

10   Rule 15(a)(2) of the Federal Rules of Civil Procedure provides that the court should freely give

11   leave to amend “when justice so requires.” Five factors are typically considered when assessing

12   the propriety of a motion for leave to amend: (1) bad faith; (2) undue delay; (3) prejudice to the

13   opposing party; (4) futility of amendment; and (5) whether the plaintiff has previously amended

14   his complaint. Johnson v. Buckley, 356 F.3d 1067, 1077 (9th Cir. 2004). Defendants argue that

15   it would be futile for Plaintiff to pursue claims against Associate Superintendent Anderson and

16   Grievance Coordinator Maxson. An amendment to a complaint is futile when “no set of facts can

17   be proved under the amendment to the pleadings that would constitute a valid and sufficient

18   claim or defense.” Missouri ex. Rel. Koster v. Harris, 847 F.3d 646, 656 (9th Cir. 2017) (citing

19   Miller v. Rykoff-Sexton, Inc., 845 F.2d 209, 214 (9th Cir. 1988), overruled on other ground by

20   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

21          In order to sustain a civil rights action under § 1983, a plaintiff must show (1) that he

22   suffered a violation of rights protected by the Constitution or created by federal statute, and (2)

23
     ORDER GRANTING DEFENDANTS’
     MOTION TO STRIKE AND DENYING
     PLAINTIFF’S MOTION TO AMEND - 3
 1   that the violation was proximately caused by a person acting under color of state law. See

 2   Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). To satisfy the second prong, a plaintiff

 3   must allege facts showing how individually named defendants caused, or personally participated

 4   in causing, the harm alleged in the complaint. See Arnold v. IBM, 637 F.2d 1350, 1355 (9th Cir.

 5   1981). A defendant cannot be held liable solely on the basis of supervisory responsibility or

 6   position. Monell v. Department of Social Servs., of City of New York, 436 U.S. 658, 691-694

 7   (1978). Rather, a plaintiff must allege that a defendant’s own conduct violated the plaintiff’s civil

 8   rights. City of Canton, Ohio v. Harris, 489 U.S. 378, 385-90 (1989).

 9          Defendants correctly note, with respect to Associate Superintendent Anderson, that

10   Plaintiff by and large simply adds Ms. Anderson to existing allegations asserted against other

11   Defendants. He alleges no specific facts demonstrating that Ms. Anderson personally

12   participated in causing him any harm of federal constitutional dimension. With respect to

13   Grievance Coordinator Maxson, Plaintiff appears to complain about the manner in which Mr.

14   Maxson processed, or failed to process, Plaintiff’s grievances through the Washington

15   Department of Corrections’ Offender Grievance Program. The Ninth Circuit has made clear that

16   a prisoner plaintiff does not have a constitutional right to a grievance process, and therefore any

17   claim alleging deficiencies in the grievance process fails to state a claim for relief under § 1983.

18   See Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (finding a prisoner did not have a

19   claim for a loss of liberty regarding the processing of his grievances because inmates lack a

20   separate constitutional entitlement to a specific grievance procedure); Mann v. Adams, 855 F.2d

21   639, 640 (9th Cir. 1988) (a prisoner does not have a claim for entitlement to a grievance

22   procedure). The Court concurs with Defendants that Plaintiff’s proposed amendments would be

23
     ORDER GRANTING DEFENDANTS’
     MOTION TO STRIKE AND DENYING
     PLAINTIFF’S MOTION TO AMEND - 4
 1   futile as Plaintiff fails to identify in his amended complaint any viable claim for relief against

 2   either Ms. Anderson or Mr. Maxson.

 3          B.      Plaintiff’s Motion for Leave to Amend

 4          On August 22, 2019, shortly after briefing on Defendant’s motion to strike was

 5   completed, Plaintiff filed a motion to amend his complaint. (Dkt. # 42.) Plaintiff indicates in his

 6   motion to amend that he wishes to add to this action claims under the Americans with

 7   Disabilities and Rehabilitation Acts, and to add claims alleging a failure to protect and a failure

 8   to provide medical care. (See id. at 1.) Plaintiff also indicates a desire to add MCC Associate

 9   Superintendent Lisa Anderson, MCC Grievance Coordinator Pete Maxson, and John Does 1-10

10   as defendants to this action. (See id.) Plaintiff did not submit with his motion to amend a

11   proposed amended complaint as is required by LCR 15.

12          While it may be the case that the instant motion constitutes an attempt by Plaintiff to

13   correct the procedural deficiencies noted above with respect to the amended complaint he

14   submitted on June 11, 2019, that proposed pleading does not appear to include the claims

15   Plaintiff seeks to add at this juncture. Without a proposed amended pleading which clearly sets

16   forth all intended claims against all named Defendants, the motion is deficient and therefore not

17   properly before the Court.

18   //

19   //

20   //

21   //

22   //

23
     ORDER GRANTING DEFENDANTS’
     MOTION TO STRIKE AND DENYING
     PLAINTIFF’S MOTION TO AMEND - 5
 1                                        III.    CONCLUSION

 2          Based on the foregoing, Defendants’ motion to strike Plaintiff’s amended complaint (Dkt.

 3   # 34) is GRANTED, and Plaintiff’s motion for leave to amend (Dkt. # 42) is DENIED. The

 4   Clerk is directed to send copies of this Order to Plaintiff, to counsel for Defendants, and to the

 5   Honorable Thomas S. Zilly.

 6          DATED this 10th day of September, 2019.

 7

 8
                                                           A
 9                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER GRANTING DEFENDANTS’
     MOTION TO STRIKE AND DENYING
     PLAINTIFF’S MOTION TO AMEND - 6
